359 F.2d 434
ALABAMA ELECTRIC COOPERATIVE, INC., Petitioner,v.SECURITIES AND EXCHANGE COMMISSION, Respondent.
No. 22858.
United States Court of Appeals Fifth Circuit.
May 3, 1966.

Petition for Review of an Order of the Securities and Exchange Commission (Alabama Case).
Bennett Boskey, Washington, D. C., L. A. Beers, Jr., Andalusia, Ala., Joseph Volpe, Jr., Volpe & Boskey, Washington, D. C., J. M. Williams, Jr., Rushton, Stakely & Johnston, Montgomery, Ala., of counsel, for petitioner.
Philip A. Loomis, Jr., Gen. Counsel, S. E. C., David Ferber, Sol., S. E. C., Ellwood L. Englander, Asst. Gen. Counsel, S. E. C., Richard Nathan, Atty., S. E. C., Washington, D. C., for respondent.
John Bingham, Martin, Balch, Bingham, Hawthorne, & Williams, Birmingham, Ala., Hayden N. Smith, B. Brooks Thomas, Winthrop, Stimson, Putnam & Roberts, New York City, of counsel, for Alabama Power Co.
Before TUTTLE, Chief Judge, THORNBERRY, Circuit Judge, and LYNNE, District Judge.
PER CURIAM.


1
This petition to review an order by the Securities and Exchange Commission presents a single legal question which we find to have been correctly answered in the well-considered opinion and decision of the Court of Appeals for the District of Columbia Circuit in Alabama Electric Cooperative, Inc. v. Securities and Exchange Commission, 353 F.2d 905 (D.C.Cir. 1965). Noting, as we do, that the Supreme Court has just denied certiorari in the District of Columbia Circuit case, Alabama Electric Cooperative Inc. v. Securities and Exchange Commission, 86 S. Ct. 1273, and agreeing with the reasoning of the Court of Appeals in that case, we conclude that nothing would be gained by a further elaboration of the legal principles involved.


2
We affirm the order of the Securities and Exchange Commission of July 29, 1965 here complained of.